DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mok et al (US 2009/0237854).
For claim 1, Mok teaches an overvoltage protection circuit configured to suppress a voltage spike (as understood by Abstract and Figures 3-4), wherein the overvoltage protection circuit is coupled to an input terminal for receiving an input voltage (VDD), and the overvoltage protection circuit comprises: 
a switch circuit (144, 154), coupled to the input terminal (as understood by examination of Figure 3); 
a controller (146, 148, 156, 158), coupled to the switch circuit for controlling the switch circuit (as understood by examination of Figure 3); and 
a comparing unit (142, 152), coupled to the input terminal (via Vout), wherein the comparing unit receives a first signal (Vhigh) and a second signal (Vlow), and the comparing unit is configured to compare the input voltage with a first voltage (Vhigh) and compare the input voltage with a second voltage (Vlow), so as to generate an enabling signal to the controller (Xp, Xn, [0033]-[0034], [0041]-[0042]); and
the first voltage is greater than the second voltage (as understood by examination of Figure 4).
For claim 2, Mok further teaches:
wherein the first signal has the first voltage and the second signal has the second voltage (as understood by the rejection of claim 1).
For claim 7, Mok further teaches:
the switch circuit comprises: 
a first transistor (144), coupled to the input terminal (as understood by examination of Figure 3); and 
a second transistor (154), coupled to the first transistor and a first terminal (ground, as understood by examination of Figure 3).
For claim 8, Mok further teaches:
the controller generates a first control signal (Yp) and a second control signal (Yn) to respectively control the first transistor and the second transistor (as understood by examination of Figure 3).
For claim 14, Mok further teaches that when the input voltage is greater than the first voltage, a discharging mechanism (154) is started to suppress the voltage spike (as understood by examination of Figure 3-4 and [0045]).
For claim 15, Mok further teaches:
when the input voltage is less than the second voltage, the discharging mechanism is closed to operate normally (as understood by examination of Figure 3-4 and [0045]).
For claim 16, Mok further teaches:
a waveform of the input voltage forms a sawtooth pattern (based on a plurality of transients, as understood by examination of Figures 3-4) and the input voltage oscillates between the first voltage and the second voltage (capable of, as understood by examination of Figure 4).
Furthermore, the signal input to an input terminal does not further define the structure of claim 1 over the prior art.  
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 18, Mok further teaches:
the overvoltage protection circuit can be applied to a hot-plug system for suppressing the voltage spike (Abstract).
It is noted that the recitation of an element which can or, i.e., being “capable of performing a function” is not a positive limitation but only requires the ability to so perform.  In re Hutchison, 69 USPQ 138.  
For claim 19, Mok further teaches:
the overvoltage protection circuit is configured to suppress the voltage spike which is generated when a motor brakes or changes a rotation direction (although not specified, Mok’s invention is capable of suppressing voltage spikes generated as claimed).
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 20, Mok further teaches that:
the overvoltage protection circuit can be applied to a single-phase or polyphase motor (as understood by the Abstract and Figure 6).
It is noted that the recitation of an element which can or, i.e., being “capable of performing a function” is not a positive limitation but only requires the ability to so perform.  In re Hutchison, 69 USPQ 138.  
Further, note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mok.
For claim 9, Mok discloses another embodiment (Figure 5) which does not comprise the current sensing circuits (146, 156) or the gate control circuits (148, 158).
However, Mok teaches in [0041] that:
“…Control circuit 148 generates the Yp signal such that (i) MOSFET 144 is turned on when directed by the Xp signal and (ii) the amount of current provided by MOSFET 144 is limited to within a predetermined value. Limiting the amount of current via MOSFET 144 may avoid over-correction of low transients and may also improve the reliability of MOSFET 144. Control circuit 148 may also generate the Yp signal with a soft start so that MOSFET 144 is turned on gradually, instead of abruptly, when a low transient is detected.”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement each 540 and 550 of Figure 5 using 141 and 151 of Figure 3 in order to improve the reliability of the corresponding MOSFETs 544 and 554.
The modified version of Mok as defined above teaches:
the switch circuit comprises: 
a first transistor (544a), coupled to the input terminal (as understood by examination of Figure 5); and 
a second transistor (554a), coupled to the first transistor and a first terminal (ground, as understood by examination of Figure 5);
the controller generates a first control signal (Yp corresponding to 544a) and a second control signal (Yn corresponding to 554a) to respectively control the first transistor and the second transistor (as understood by examination of Figure 5).
a third transistor (544b), coupled to the input terminal (as understood by examination of Figure 5); and 
a fourth transistor (554b), coupled to the third transistor and the first terminal (as understood by examination of Figure 5).
For claim 10, the modified version of Mok as defined above further teaches that the controller further generates a third control signal (Yp corresponding to 544b) and a fourth control signal (Yn corresponding to 554b) to respectively control the third transistor and the fourth transistor (as understood by the modification as defined above).
For claim 11, the modified version of Mok as defined above further teaches that the switch circuit further comprises: 
a fifth transistor (544c), coupled to the input terminal (as understood by examination of Figure 5); and 
a sixth transistor (554c), coupled to the fifth transistor and the first terminal (as understood by examination of Figure 5).
For claim 12, the modified version of Mok as defined above further teaches that the controller further generates a fifth control signal (Yp corresponding to 544c) and a sixth control signal (Yn corresponding to 554c) to respectively control the fifth transistor and the sixth transistor (as understood by the modification as defined above).
For claim 13, the modified version of Mok as defined above further teaches that:
each of the first transistor, the third transistor, and the fifth transistor is a p-type MOSFET, and each of the second transistor, the fourth transistor, and the sixth transistor is an n-type MOSFET (as understood by the modification as defined above).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849